 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMFY Industries, Inc., d/b/a Oertle's and Internation-al Union of Operating Engineers Local Union No.948, AFL-CIO. Case 16-CA-6318April 29, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn January 24, 1977, Administrative Law JudgeAnne F. Schlezinger issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,landconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, MFY Industries,Inc., d/b/a Oertle's, Tulsa, Oklahoma, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing her findings.The Administrative Law Judge's Decision at sec. I is hereby modified bysubstituting Wichita, Kansas, for Tulsa, Oklahoma, as Respondent'sprincipal place of business. However, the store involved herein is located inTulsa.DECISIONSTATEMENT OF THE CASEANNE F. SCHLEZINGER, Administrative Law Judge:Upon a charge filed on or about November 14, 1975,1 byInternational Union of Operating Engineers Local UnionNo. 948, AFL-CIO, herein called the Charging Party orthe Union, the General Counsel of the National LaborRelations Board, by the Regional Director for Region 16(Fort Worth, Texas), issued a complaint and notice ofhearing on April 2, 1976. The complaint alleges that MFYIndustries, Inc., d/b/a Oertle's, herein called the Respon-dent, since on or about October 17 has refused to bargainwith the Union as the certified collective-bargainingrepresentative of a unit of its employees; has refused toreinstate certain employees who went on strike on or aboutFebruary 7, and who made unconditional requests forreinstatement on or about September 18 and November 1,because they joined or assisted the Union or engaged inother protected concerted activities; and has therebyengaged in unfair labor practices in violation of Section8(a)(1), (3), and (5) of the Act. The Respondent, in itsanswer duly filed, admits some of the factual allegations ofthe complaint, but denies the unfair labor practiceallegations.Pursuant to notice, a hearing was held before me inTulsa, Oklahoma, on September 16, 1976. All the partiesappeared at the hearing and were afforded full opportunityto be heard, to examine and cross-examine witnesses, andto introduce relevant evidence. At the close of the hearing,the General Counsel presented closing argument, and,subsequent to the hearing, the Respondent on October 22,1976, filed a brief, which argument and brief have beenduly considered.Upon the entire record in this case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent is, and at all times material herein hasbeen, a corporation duly organized under, and existing byvirtue of, the laws of the State of Kansas, with its office andprincipal place of business in Tulsa, Oklahoma, where itoperates a retail discount store under the name of Oertle'sDiscount Center. The Respondent annually, in the courseand conduct of its business operations, receives grossrevenues in excess of $500,000 and purchases, transfers,and delivers to its Tulsa facility goods and materials valuedin excess of $50,000 directly from States of the UnitedStates other than the State of Oklahoma. The complaintalleges, the Respondent in its answer admits, and I findthat the Respondent is, and at all times material herein hasbeen, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the Respondent in its answeradmits, and I find that International Union of OperatingEngineers Local Union No. 948, AFL-CIO, is, and at alltimes material herein has been, a labor organization withinthe meaning of Section 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. The Principal IssuesThe General Counsel contends that the Union obtainedmembership cards on or about January 2 from theoperating engineers employed at the Respondent's store,I All dates hereinafter refer to 1975 unless otherwise indicated.229 NLRB No. 47354 OERTLFSand requested recognition; that the Respondent on orabout February 4 refused to recognize the Union; that theunit employees went on strike on February 7; that theUnion was certified on or about July I as the representa-tive of a unit of all full-time and part-time employees whooperate and maintain high-pressure and low-pressureboilers and air-conditioning equipment and other station-ary equipment at the Tulsa store, excluding all otheremployees, guards, watchmen, and supervisors, as definedin the Act; that the Respondent held some negotiationmeetings with the Union but has, since on or aboutOctober 17, refused to recognize and bargain collectivelywith the Union and, on or about September 18 andNovember I, has refused to reinstate certain strikers whomade unconditional offers to return to work; and that theRespondent thereby engaged in unfair labor practices inviolation of Section 8(a)(1), (3), and (5) of the Act.The Respondent in its answer admits that the Union wascertified but denies knowledge, and demands strict proof,of the unit allegations. It also asserts that it has noemployees in the unit and, when it does, will employ onlyone operating engineer, and there is no obligation tobargain for a no-man or one-man unit; that the strikerswho requested reinstatement were on-call employeesworking a short time each month, had permanent jobselsewhere, and were not needed when they applied; and"That they made a conditional offer to return to work,conditioned upon the fact that respondent employ CarlBriggs who was a supervisor, and who was legitimatelydischarged. That said offer to return to work wasunconditional."The principal issues are, therefore, whether or not certainstrikers made unconditional offers to return to work;whether, if they did, the Respondent refused to reinstatethem for discriminatory reasons or for lack of work;whether or not the unit became a no-man or one-man unit;and whether the Respondent refused to bargain with thecertified representative of the unit employees because theunit had been reduced to a no-man or one-man unit or inviolation of its statutory bargaining obligation.B. The NegotiationsMcEver, the Union's business manager, obtained signedmembership cards on about January 2 from Carl Briggsand L. L. Howerton,2engineers who worked for theRespondent full time, and Don Arnold, John Clark, andGerald Delay, engineers who worked for the Respondentpart time while holding other jobs. McEver on January 3went to the Respondent's store with Briggs and 0. W.Clark, International Representative of the Union, toldTom Cobb, who was at that time the store manager, thatthe Union represented a majority, and demanded recogni-tion. McEver testified that Cobb said he had to consult hisboss, Downing,3whose office was in Wichita, Kansas, andthat the union representatives met on January 24 withCobb and Downing, who refused to grant recognition andsaid the Union had to take this matter up with Rheam, theRespondent's attorney. Later McEver set up an appoint-ment for January 28 and went to the store with O. W. Clarkand Howerton. Cobb and Downing were there, but saidthey had been unable to reach Rheam. McEver comment-ed that they were tired of coming there with the under-standing they would see someone who could discussrecognition only to find no one available to do so.Another meeting was arranged for about February 4 andwas held in the management office of the store. McEver,O. W. Clark, and Howerton were there for the Union.Cobb, Downing, and Rheam represented the Respondent.McEver claimed to represent a majority of employees inthe unit, offered to show the cards, and requestedrecognition. Rheam refused this request and told the unionrepresentatives to seek an election. On February 7 theUnion called a strike for recognition, and all five engineerswho had signed cards walked out. A few days later theUnion filed an election petition. When notified an electionwas to be held, the Union pulled off its pickets.The Decision and Direction of Election issued in therepresentation proceeding (Case 16-RC-6868) found, onthe basis of facts set forth in the record and cited Boardand court authorities, that Briggs was a supervisor withinthe meaning of the Act, and that the engineers who relievedBriggs at times did not possess supervisory authority. Theparties herein stipulated that it also found that the part-time engineers were regular part-time employees who wereincluded in the unit and eligible to vote. The contentionmade by the Respondent that they should be excluded ason-call employees was rejected. The election was held onJuly 2. The Union was certified on July 11.McEver called the Respondent several times after thecertification before he succeeded in reaching someone toset up a meeting. He received a lengthy letter from Rheam,dated August 8, which referred to the fact that Rheam onJuly 15 had confirmed a meeting for "our first negotia-tions" on August 13, but left the time and place openbecause two of the Respondent's negotiators were comingfrom Wichita; suggested the time of the meeting and that itbe held in "a neutral place" for which both sides wouldsplit the expense equally; discussed a number of otherconditions for the general format of the negotiations;stated that "Since a majority of our employees haveselected your Union to represent them. .... The Companyassures you that it intends to bargain in good faith, and weknow that your Union will do the same.... we demandthat negotiations be conducted in a gentlemanly mannerwithout threats or strong-arm tactics as your Union hasindulged in in the past. Should any strong-arm tactics beused, you are advised that the Company negotiators willwalk out of the meeting." The letter also advised the Unionthat Rheam intended, for several reasons that were setforth, to use a tape recorder in the negotiation meetings.The letter does not mention the place of the meeting,which was held on August 13 at the Trade Winds Central,with McEver, O. W. Clark, and Delay representing theUnion, and Kenneth McGee, who became manager of thestore on August 1, Downing, and Rheam representing theRespondent. Rheam was seated at one end of a table about8 feet long, with a tape recorder at that end and a2 This name appears in the record at times as Hallerton.3553 Downing was not called as a witness. DECISIONS OF NATIONAL LABOR RELATIONS BOARDmicrophone in the middle of the table. McEver was seatedat the other end of the table. After introductions weremade, McEver said the tape recorder was not conducive togood-faith negotiations and asked Rheam not to use it, butRheam said he had used it in other negotiations and wouldat that time. After more discussion along this line, O. W.Clark said Rheam would not use it and jerked out the plugwith such force it hit McEver on the forehead. Rheam saidthey were there to negotiate as gentlemen and he would notstay for this kind of conduct. The Respondent's representa-tives then left the room about 5-10 minutes after themeeting began, and they did not return although the unionrepresentatives waited about 45 minutes.McEver got in touch with Rheam and arranged anothermeeting in late August, but a mediator who becameinvolved in these negotiations changed the date toSeptember 8. The meeting, held at a courthouse, was not aface-to-face meeting but one with the mediator carryingmessages to each party. McEver, who was accompanied byArnold, Delay, and possibly also John Clark, gave a formcontract to the mediator as the Union's proposal. Theparties stipulated that the mediator gave it to the Respon-dent. No proposals were forthcoming from the Respondenton that date.McEver testified that he, Delay, and possibly Arnoldrepresented the Union at the next meeting, held onSeptember 18. He also testified that at this meeting, whichlasted about 1-1/2 hours, Rheam handed the mediator apartial counterproposal, listing certain other provisionsthat were to be presented at another time, and the mediatortransmitted this proposal to McEver; that the parties latermet face-to-face and went over both parties' proposalsarticle by article; that McEver pointed out that there wasno provision on wages in the Respondent's counterpropos-al or in the list of items to be presented later, which Rheamsaid was an oversight; and that they agreed to use thepreamble in Rheam's counterproposal, which was the onlyagreement reached at this meeting.The parties met again at the courthouse about September30. McEver testified that he was accompanied at this timeby Delay and, he believed, also by John Clark. TheRespondent presented to the Union through the mediatorthe remainder of its counterproposal on the items that hadbeen listed and on wages. The parties later met face-to-face. McEver testified that he objected again to Rheam'suse of a tape recorder, which on this occasion was one thatmade loud squealing noises, and explained that hiseardrums had been damaged in Navy service and shrillnoises were difficult for him to tolerate, but Rheam said hewould use the recorder nevertheless; that the mediator alsocommented that the recorder was very noisy and asked ifthey could get along without it; that Rheam cut it off butkicked it on again whenever anyone began to talk andinsisted he would use it in all face-to-face sessions; that thismeeting, like the previous one, lasted about 1-1/2 hours;and that no agreements were reached, with the result thatthe parties had agreed, when that meeting ended, only onthe preamble in the Respondent's counterproposal.McEver wrote a letter to Rheam on October 6 proposingthat he would set up the next meeting as all the meetingsthus far had been set up by the Respondent; suggestingthat they meet at the Union's conference room, at a timeand date convenient to the Respondent, and that he wasfree for the first 2 weeks of October; and commenting that:"In previous attempts to negotiate, you have refused unlessthe use of a tape recorder was allowed. But, as you wellknow the noisiness of your tape recorder at the last meetingmade it impossible to negotiate without any distractions.We also stand firm on the belief that a tape recorder is notconducive to good faith bargaining." McEver, who re-ceived no response to this letter, wrote again on October16, requesting a meeting as soon as possible, stating thatthe union committee would meet at any time, and urgingthat the tape recorder not be used.McEver received a letter from Rheam dated October 17,expressing regret at the delay in answering McEver's letterof October 6 "due to death and illness of associates," andstating further as follows:Due to the strike which was called by your union,you taught us something. Prior to the strike andelection we had two full time engineers and four whowere on call working part time, and we learned that wewere overloaded with engineers. We learned that weneed only one engineer.We have a first class engineer who was a member ofyour union. (We do not know his union status at thistime.) However, he is a supervisor, and therefore, we donot have to bargain over his services. There are noother engineering employees, and therefore, there areno unit employees.It is well settled by the Labor Board that theprinciple of collective bargaining pre-supposes thatthere is more than one eligible person who desires tobargain. Accordingly, a one-man unit or a no-employeeunit is inappropriate. Therefore, under the holding ofthe Labor Board, we do not believe that we areobligated to bargain with your union. Therefore, werefuse to do so.McEver testified that Rheam never mentioned this reduc-tion in the unit during negotiations.C. Requests of Strikers To Return to WorkThe Respondent placed in evidence, or requested thatjudicial notice be taken of, certain documents pertaining toother Board proceedings between the parties. Thesedocuments included a letter from the Regional Officedated September 12 refusing to issue a complaint oncharges (Case 16-CA-6161) alleging that the Respondentdiscriminatorily rejected offers to return to work by Briggs,Clark, Arnold, and Delay, on the ground that Briggs wasfound in Case 16-RC--6868 to be a supervisor, and theother three conditioned their offers to return on Briggs'return; and a letter from the Regional Office dated OctoberI refusing to issue a complaint on charges in the samenumbered case alleging discrimination against Howerton,on the ground that a settlement agreement, signed byRheam on September 25 and approved by the Regional356 OERTLE'SDirector on September 30, provided for the posting of anotice and the reinstatement of Howerton.4McEver testified, on cross-examination, that, whileClark, Arnold, and Delay had full-time jobs with AmericanAirlines, they had been employed by the Respondent foryears, not on an on-call basis but on a regular schedule ofabout 12 hours a week, and, as the parties stipulated, theDecision and Direction of Election included them in theunit as regular part-time employees.Clark testified that he went to the Respondent's storewith Arnold, Delay, and Briggs in September, and theymade an unconditional request to return to work; that he,Arnold, and Delay went to the store again in November,accompanied by McEver, and, as instructed, each of thethree employees made a request to return to work using theword "unconditional"; that McGee, then store manager,said there was no work available; and that he did not recallMcGee saying they would be called if work becameavailable but admitted McGee might have said this. Theparties stipulated that the testimony of Arnold and Delay,if called, would be the same as that of Clark.McEver testified that he went with Arnold, Clark, andDelay in November, that each of them told McGee he wasmaking an unconditional offer to return to work, thatMcGee said he recognized that they were there to make anunconditional offer but he had to get in touch withsomeone, and that McGee when he returned said he hadmade a telephone call and there were no jobs open.McEver testified, on cross-examination, that he did notrecall McGee saying he would call these men if jobsbecame available, doubted that McGee said it, butadmitted that McGee might have said it.McGee testified that Delay, Clark, and Arnold cametwice to see him; that the first time they came, in mid-September, Frances Gamboa, who has been personneldirector for many years and sometime before the hearingbecame assistant store manager also, was with him; thatthe three men introduced themselves, said they wanted tomeet him, and were ready to return to work; and that hesaid he did not have any jobs then and would let themknow if anything came up. Gamboa testified that the threeintroduced themselves and said they wanted to meetMcGee so he would know they were available for work,and that McGee said he did not need any engineers andwould call if he did. McGee and Gamboa did not mentionBriggs being present or any reference made to Briggs.McGee testified that on the second occasion Gann5waswith him, and McEver was with Arnold, Clark, and Delay;that they had basically the same conversation, with each ofthe three saying he was available for work; and that hisresponse was that he did not have anything and would callif he did. He asserted, on cross-examination, that he waspositive the word "unconditional" was not used.The parties stipulated at the hearing that, on or aboutSeptember 17, Arnold, Clark, and Delay, who hadT4 he notice, dated October 22, provided that the Respondent would notfail or refuse to reinstate economic strkers who have unconditionallyrequested reinstatement, and had offered to reinstate Howerton and tomake him whole for any loss of earnings he may have suffered because offailure to accept his unconditional request for reinstatement. The settlementagreement provided for no backpay.5 Gann was not called to testify.participated in the strike, "made an unconditional offer toreturn to work to the Employer, which offer was denied,"and that the same three individuals, on or about November13, "made a second unconditional offer to return to work,which offer was denied."D. Scope of the UnitRoscoe Turner, who is the boiler inspector of the city ofTulsa, was called as a witness by the General Counsel. Hetestified that the Respondent's store, classified by the TulsaCode as a mercantile building, must have an engineer inthe equipment room an hour before and an hour afterpublic occupancy; that this would require, if there was onlyone engineer, that he work over 90 hours a week, whichcannot be done and maintain safe operation; and that hebelieved the equipment had to be used about 46 weeks ayear, and required three operators and at times a fourthpart time. Turner stated, in a letter to McEver datedJanuary 7, 1976, placed in evidence by the Respondent,that the code "states that an operator of the class requiredshall be on duty 'from one (1) hour before until one (I)hour after public occupancy when the equipment is inoperation.' " Turner admitted that the boilerroom equip-ment was not in operation at the time of some of hisinspections. Turner also testified that the code requires theposting of a log in the equipment room showing anoperator's time on duty, date, and signature, but he neverfound such a log posted on several visits to the Respon-dent's premises although he called the matter to theattention of the operator on duty; that the certificate of theoperator must be hung on the wall under glass; and that hewas at the store in March when no license was on display,in April and May when the only certificate was that ofStolba, in June when two certificates, of Stolba andHebard, were on display, and in December and again inJune 1976, his last inspection, when on both occasions onlyHowerton's license was on display.7Cobb and Gamboa testified that Turner came to thestore about February 10, inspected the operating equip-ment while they were present, and was told that theequipment had not been operated since the engineers wenton strike. Cobb also testified that when Stolba was hired asan engineer in March, he called Turner, as Turner hadrequested, to come in to watch when the equipment wasstarted; that the equipment could not be started and later itwas discovered a part was missing; and that the part wasobtained and, finally, after about 2 weeks of work on it, theequipment was running.Cobb testified further that Turner on his first visit saidthe Respondent had to have an operator present when theequipment was in operation. He also testified that theheating equipment was shut off on February 7, that thetemperature was below zero that night and the weather wasvery cold for some time thereafter, that he left the6 The store has one story and a basement. It is open for business 7 days aweek, on Monday through Saturday from 9:30 a.m. to 9:30 p.m.. and onSunday from noon to 7 p.m.I As the Respondent argues, its failure to comply with the requirementsof the Tulsa Code is not in issue herein. The testimony as to theserequirements is relevant, however, to the extent that it indicates whethercompliance would require employment of more than one engineer.357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfluorescent lights on at night and found the storetemperature was generally 70 to 72 degrees without anyheat, that he was not an engineer and had no idea howmuch heat came from a fluorescent light, that the store didnot need any heating all winter and the boiler was not usedfor heating from February until warm weather, and that hewould have liked to have an engineer but did not need oneto heat the store. Cobb admitted, on cross-examination,that the office personnel used portable heaters after thestrike began, that he did not recall if the store clerks did,that heaters were available in stock if the clerks wanted touse them, and that they might have been used without hisnoticing it.Cobb testified further that he decided, after discussionswith other managerial personnel, that the Respondent"could get by with one engineer." Cobb admitted, however,he could not recall, as to any particular discussions, thedates when they occurred, which management representa-tives participated, or what was said. Gamboa did not testifyabout this. Cobb testified that he also discussed withRheam the use of one engineer and the requirements of theTulsa Code; that Rheam was to check on this for theRespondent, and later reported that the Respondent had tohave an engineer while the equipment was in operation;and that he did not believe Rheam ever got into thenumber of hours an engineer would have to work under thecode, but he discussed this with Arbuckle.8When Cobb testified that he decided the Respondent"could get by with one engineer," counsel for theRespondent asked, "Did the engineer that you hiredreplace Carl Briggs, who was a supervisor?" Cobbanswered, "I did hire Mr. Stolba in a supervisory capacity,yes." Cobb also testified that, when Stolba was hired, "wehad no one for him to supervise," then Stolba supervisedthe janitorial crew and the basket boys as the chiefengineer had done in the past.Cobb also testified that he thought the engineer washired for a 54-hour week, and that his workweek wouldvary from 54 in the summer, when air-conditioning wasneeded, to as few as 30 in cold weather, when heat was notneeded. Cobb testified that, about 2 weeks after Stolba washired, Hebard was hired on a contractual basis to help getthe equipment in working order and to relieve Stolbaoccasionally, with the amount of work Hebard did left upto him and Stolba to decide, and that Hebard, who wasthere about 4 to 6 weeks, worked 50 to 60 hours a week forthe first few weeks to get the equipment operating andbecause of maintenance problems, but did not work manyhours after the equipment was functioning again. Cobbtestified further that he used some part-time engineersduring the summer of 1975 after Hebard left, but did notremember their names; that there were two licensedengineers Stolba called when he had maintenance work tobe done or needed time off, and it was up to Stolba to callthem as needed; that these engineers billed the store fortheir time, which varied from week-to-week but, Cobbthought, amounted to about 15 or 20 hours a week; that hedid not recall how much they were paid or whether theybilled weekly or biweekly; that he thought they were paids Arbuckle was not called to testify.9 N.L.R.B. v. Fleetwood Trailer Co., Inc., 389 U.S. 375 (1967); TheLaidlow Corporation v. N.L.R.B., 414 F.2d 99 (C.A. 7, 1969).out of the store's cash fund, then recalled that their timewas sent to Wichita and they were paid out of Wichita aswere the other employees; and that he did not see all thebills for their time as Stolba gave them to an office clerk.Gamboa testified that there has been no heating in thestore since the strike; that some heaters were used in theoffices after the strike, but were before the strike as well;and that she saw no heaters around the store. She testifiedfurther that she knew Stolba, after he was hired, hadtrouble getting the system working and was calling inpeople to help; that Stolba thereafter used a service whenhe needed help; that she knew Hebard came in to helpStolba, and probably two others; that she could not recalltheir names and did not know how long Stolba continuedto use them; that the service that Stolba called on for help"was billing us on an invoice through accounts payable forthe work they were doing in helping him"; and that she hadno role in Stolba's use of part-time engineers and did notsee the invoices, which were sent to the Wichita office forpayroll purposes.After McGee had testified, he was recalled by counsel forthe Respondent, and was asked: "Mr. McGee, you havesuccessfully operated the store with one engineer, is thatnot correct?" McGee answered "Yes." McGee alsotestified that his plans were to continue operating with oneengineer, and that this was a decision he made on his ownauthority. He was not asked anything about utilization ofpart-time or contract engineers.Concluding FindingsAs noted above, the Regional Director, in the Decisionand Direction of Election, found the Respondent's part-time engineers to be regular part-time employees who wereincluded in the unit and eligible to vote in the election,rejecting the Respondent's contention that they were on-call employees. The Respondent in its answer again assertsthat they were on-call employees. There is no evidence,however, that the Respondent appealed the decision of theRegional Director, and no evidence was presented in theinstant proceeding to warrant a different disposition of thisissue. I find, on the entire record, that Arnold, Clark, andDelay were regular part-time employees of the Respon-dent.I find further that Arnold, Clark, and Delay, who hadgone on strike on February 7, retained their employeestatus while on strike,9and made requests to go back towork on or about September 17 and November 13. TheRespondent points to a Regional Office letter, issued inCase 16-CA-6161, stating that investigation showed arequest made on September 10 was conditioned upon thereinstatement of Briggs, who had been found to be asupervisor. This was an administrative determination,however, made in another case and not based uponlitigation of the issues at a hearing. I find this determina-tion not binding as the evidence presented in thisproceeding shows, and I find that no such condition, orany other condition, was attached to the request to comeback to work made by Arnold, Clark, and Delay on or358 hired as an engineer for a 54-hour week during the summer,to vary to as few as 30 in cold weather, but did not explainwhat functions would be performed by an engineer for 30hours a week if the heating equipment was not inoperation.Moreover, the testimony presented by the Respondent asto the employment of engineers to assist Stolba wasexceedingly hazy. One name, Hebard, was given, andtestimony that he worked 50-60 hours the first few weekshe worked. Cobb, the former store manager, and Gamboa,the assistant manager and personnel director, did notknow, and McGee, the present store manager, was notasked, the names of the other engineers who assisted Stolbafor, Cobb thought, about 15 or 20 hours a week, the dateswhen they were employed, how many hours they worked,or how much they were paid. The records that would showthis, which were within the Respondent's control, were notproduced. There was also no explanation of the situation asto Howerton, who had been a full-time employee and who,according to a settlement agreement Rheam signed onSeptember 25, was to be offered reinstatement. Further-more, Howerton, according to a posted notice, datedOctober 22 and signed by McGee, had been offeredreinstatement and, according to Turner's testimony, had alicense on display in the boilerroom in December 1975 andin June 1976.The Respondent in its brief cites a number of Board andcourt decisions holding that an employer will not beordered to bargain collectively with a representative onbehalf of an appropriate unit that has been reduced to aone-man unit. The Respondent's claim that the certifiedunit was reduced to a no-man or one-man unit was madefor the first time in a letter to the Union dated October 17,about 8 months after Cobb discovered, as he testified, thatthe store did not need any heating even in very coldweather. It was also about a month after the Respondentrefused discriminatorily, as found above, to reinstate threestriking employees; about a month and a half after Cobb,who testified he decided the store could operate with oneengineer, had been replaced as store manager by McGee,and after McGee, as he testified, had been operating withone engineer and would continue to do so; and about 3months after the Union was certified.It is long-established Board and court law that a certifiedunion is entitled to an irrebuttable presumption ofcontinued majority status during its certification yearabsent unusual circumstances," that "an employer mustbargain with the certified representative during the certifi-cation year even if the union has lost its majority status"'2that, "If an employer has doubts about his duty to continuebargaining, it is his responsibility to petition the Board forrelief, while continuing to bargain in good faith at leastII Ray Brooks v. N.LR.B., 348 U.S. 96, 103 (1954); Adams Potato Chips,Inc., 176 NLRB 130 (1969).12 N.LR.B. v. F Strauss and Son, Inc., 536 F.2d 60, 64 (C.A. 5, 1976).about September 17. Another request was made on orabout November 13 by the same three individuals, whowere accompanied on this occasion by the union represen-tative. I credit the testimony that each of the three made anunconditional request to return to work. McGee, who hadreplaced Cobb as store manager, told the three on bothoccasions there was no work. On the second occasion, hechecked with someone on the telephone before statingthere was no work.The Respondent maintains that on both of theseoccasions McGee said not only that there were no jobsopen but also that he would call if work became available.The General Counsel disputes that McGee said he wouldcall if work became available. I find, based on testimony ofthe Respondent's witnesses, and on admissions of theGeneral Counsel's witnesses that it might have occurred,that McGee also said on each occasion he would call thesemen if work became available. I also find, however, thatwork did become available but McGee did not call them.Accordingly, I find, based on all the relevant evidence,including stipulations of the parties, that Arnold, Clark,and Delay made unconditional offers to return to work onSeptember 17 and again on November 13, which theRespondent rejected; that the Respondent did not tell thethree on September 17, or tell the Union at the negotiationsession on September 18, that the unit had been reduced toa no-man or one-man unit; and that the Respondent, aftertelling these three part-time employees there was no work,employed others on a part-time basis to do unit work. Inconclusion, therefore, I find, based upon the entire record,that the Respondent refused to reinstate these employeesnot for lack of work, as it asserted, but because of theirunion membership and activities and in order to dissipatethe Union's representative status, and that the Respondentthereby discriminated against these employees in violationof Section 8(a)(3) and (1) of the Act.'lWith regard to the refusal-to-bargain allegations, theRespondent points to a Regional Office letter refusing toissue a complaint in this proceeding on the ground that theRespondent had shown it was operating with only oneengineer. On appeal by the Union, however, a complaintwas issued. The issues herein will, therefore, be determinedon the basis of the evidence developed at the instanthearing.Cobb, who was then the store manager, testified that hedecided the store could operate with only one engineerafter discussions with other managerial personnel as to thefeasibility of doing so. He admitted he could not recall,however, when any particular discussions of this matterwere held, with whom, or what was said. He also discussedthis with Rheam. Evidently Cobb had some question aboutcompliance with the city code if there was only oneengineer as he asked Rheam to check on this matter. Cobbtestified further that, even though he did not need anengineer to heat the store, he would have liked to have one,but did not state what functions the engineer wouldperform. Cobb also testified that he thought Stolba was10 See Global Automotive Enterprises, 172 NLRB 627 (1968); C. H.Sprague & Son Co., 175 NLRB 378 (1969); Selecto-Flash, Inc., 176 NLRB170 (1969); Skaggs Drug Centers, Inc., 176 NLRB 737 (1969); Lou Taylor,Inc. and Mr. T., Inc., 226 NLRB 1024 (1976); Swearingen AviationCorporation, 227 NLRB 228 (1976).OERTLFS359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDuntil the Board has given some indication that his claimhas merit"; 13 and that, in a withdrawal of recognition case,the employer bears the burden of proving the Union's lossof majority and the presumption of majority must berebutted by clear, cogent, and convincing evidence.'4I find that the Respondent failed in its obligation tocontinue bargaining while petitioning the Board for relief,and failed also to show "unusual circumstances" existed inthis case to justify its withdrawal of recognition of acertified union. While the Respondent contends that itsobligation to bargain ended when the unit was reduced to ano-man or one-man unit, it failed to establish that the unitwas in fact so reduced, or that this situation, if it existed,was permanent.I do not credit the assertions of Cobb that, as storemanager, he hired only one engineer and that one hadsupervisory status, or the assertions of McGee that, as storemanager, he operated successfully and would continue tooperate with only one engineer, on the basis of theirdemeanor as witnesses, the inconsistencies, contradictions,and improbabilities in their testimony, and the evidence,presented by the Respondent, that during the period inquestion the store employed as engineers Stolba, Hebard,Howerton, and unnamed individuals who did unit workabout 15 or 20 hours a week. The Respondent introducedno payroll records or other documentary evidence showingthe employment status or tenure of any of these engineers.And the Respondent, as found above, attempted todissipate the Union's representative status by discriminato-rily rejecting the requests of striking unit employees toreturn to work.Accordingly I conclude and find, on the entire record inthis proceeding, that the Respondent has, since on or aboutOctober 17, refused to bargain collectively with the Unionas the certified collective-bargaining representative of theRespondent's employees in an appropriate unit, andthereby violated Section 8(a)(5) and (I) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices in violation of Section 8(a)(l),(3), and (5) of the Act, I shall recommend that theRespondent be ordered to cease and desist therefrom andfrom in any other manner infringing upon its employees'13 Brooks v. N.L.R.B., supra, N.L.R.B. v. U.S. Sonics Corporation, 312F.2d 610, 616 (C.A. 1, 1963); International Harvester Company, 227 NLRB85 (1976); Tahoe Nugget, Inc., 227 NLRB 357 (1976).14 N.L.R.B. v. Vegas Vic, Inc. d/b/a Pioneer Club, 546 F.2d 828 (C.A. 9,1976).Section 7 rights,15and to take certain affirmative actiondesigned to effectuate the policies of the Act.I have found that the Respondent, on and afterSeptember 17, 1975, discriminatorily refused to reinstatestriking employees Don Arnold, John Clark, and GeraldDelay upon their unconditional requests for reinstatement.I shall therefore recommend that the Respondent beordered to offer these three employees reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, discharging, ifnecessary, any individuals employed to do engineeringwork part-time since September 17, 1975, and to make eachof these employees whole for any loss of earnings he mayhave suffered by reason of the Respondent's discriminationagainst him, by payment to each of a sum of money equalto the amount he normally would have earned during saidperiod, less his net earnings in an equivalent part-time jobduring such period, with backpay computed on a quarterlybasis, plus interest at 6 percent per annum, as prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962).16I have also found that the Respondent unlawfullyrefused to bargain with the Union as the certifiedrepresentative of its employees in an appropriate unit. Ishall therefore recommend that it be ordered to bargaincollectively with the Union, upon request, concerning ratesof pay, wages, hours, and other terms and conditions ofemployment, and embody in a signed agreement anyunderstanding reached.Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:CONCLUSIONS OF LAWI. The Respondent, MFY Industries, Inc., d/b/aOertle's, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Union of Operating Engineers LocalUnion No. 948, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. By refusing on and after September 17, 1975, toreinstate striking employees Don Arnold, John Clark, andGerald Delay upon their unconditional request for rein-statement, because of their union membership and activi-ties and in order to dissipate the Union's representativestatus, the Respondent has discriminated against employ-ees in regard to their hire or tenure of employment, and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.4. All full-time and part-time employees who operateand maintain high-pressure and low-pressure boilers andair-conditioning equipment and other stationary equip-ment at the Respondent's Tulsa, Oklahoma, store, exclud-ing all other employees, guards, watchmen, and supervi-sors, as defined in the Act, constitute a unit appropriate for15 N.LR.B. v. Express Publishing Company, 312 U.S. 426, 437 (1941);N.L.R.B. v. Entwistle Manufacturing Company, 120 F.2d 532, 536 (C.A. 4,1941).16 See Hargis Mine Supply, Inc., 225 NLRB 660 (1976); P. B. MutrieMotor Transportation, Inc., 226 NLRB 1325 (1976).360 OERTLE'Sthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act.5. At all times since July 11, 1975, International Unionof Operating Engineers Local Union No. 948, AFL-CIO,has been the certified representative of the employees inthe aforesaid appropriate unit.6. By refusing on and after October 17, 1975, to bargaincollectively with International Union of Operating Engi-neers Local Union No. 948, AFL-CIO, the Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDERt7The Respondent, MFY Industries, Inc., d/b/a Oertle's,Tulsa, Oklahoma, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to reinstate striking employees upon theirunconditional request for reinstatement, or in any othermanner discriminating against employees in regard to theirhire or tenure of employment, because of their membershipin or activities on behalf of International Union ofOperating Engineers Local Union No. 948, AFL-CIO, orin order to dissipate that Union's representative status.(b) Refusing to bargain collectively with InternationalUnion of Operating Engineers Local Union No. 948, AFL-CIO, as the certified collective-bargaining representative ofits employees in the unit found appropriate herein.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer to Don Arnold, John Clark, and Gerald Delayreinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make each of them whole for any loss of earnings theymay have suffered by reason of the Respondent's discrimi-nation against them, in the manner set forth in the sectionof this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due under theterms of this recommended Order.(c) Upon request, bargain collectively with InternationalUnion of Operating Engineers Local Union No. 948, AFL-CIO, as the certified representative of the employees in theunit found appropriate with respect to rates of pay, wages,hours, and other terms and conditions of employment, andembody in a signed agreement any understanding reached.The bargaining unit is:All full-time and part-time employees who operate andmaintain high-pressure and low-pressure boilers andair-conditioning equipment and other stationary equip-ment at the Respondent's Tulsa, Oklahoma, store,excluding all other employees, guards, watchmen, andsupervisors, as defined in the Act.(d) Post at its place of business in Tulsa, Oklahoma,copies of the attached notice marked "Appendix."'8Copies of said notice, on forms provided by the RegionalDirector for Region 16, after being duly signed by theRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.17 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.1s In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to reinstate striking employeesupon their unconditional request for reinstatement, orin any other manner discriminate against employees inregard to their hire or tenure of employment, becauseof their membership in or activities on behalf ofInternational Union of Operating Engineers LocalUnion No. 948, AFL-CIO, or in order to dissipate thatUnion's representative status.WE WILL NOT refuse to bargain collectively with theaforesaid Union as the certified collective-bargainingrepresentative of our employees in an appropriate unit.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of therights guaranteed in Section 7 of the National LaborRelations Act.WE WILL offer to Don Arnold, John Clark, andGerald Delay reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges, and WE WILL make each of themwhole for any loss of earnings they may have sufferedas a result of the discrimination against them.WE WILL, upon request, bargain collectively with theaforesaid Union as the certified representative of our361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in an appropriate unit with respect to ratesof pay, wages, hours, and other terms and conditions ofemployment, and embody in a signed agreement anyunderstanding reached. The bargaining unit is:All full-time and part-time employees who oper-ate and maintain high-pressure and low-pressureboilers and air-conditioning equipment and otherstationary equipment at our Tulsa, Oklahoma,store, excluding all other employees, guards,watchmen, and supervisors, as defined in the Act.MFY INDUSTRIES, INC.,D/B/A OERTLE'S362